Citation Nr: 1548565	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for entitlement to service connection for PTSD, diabetes mellitus, type II, and neuropathy of the legs and feet.  

The Veteran presented testimony in June 2012 at a hearing held in Montgomery, Alabama before undersigned.  The Veteran also presented testimony at a formal hearing before a Decision Review Officer in July 2011.  Transcripts of those proceedings have been associated with the claims file.

The Board subsequently remanded the case for further development in November 2012.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the November 2012 Remand, the Board directed that the AOJ contact the Veteran and ask for further details regarding each of the alleged stressors.  The AOJ was then directed to prepare a summary of each stressor, to specifically include those involving observed wreckage and resulting injuries from a jeep incident in August or September 1970, putting out a fire on a truck in Fall of 1970, and shortly after the incident with the truck fire, being held at gunpoint by Korean soldiers when he and his men returned to their compound.  The Veteran responded to a request for further information, in December 2012, and submitted additional statements involving these alleged stressors.  Although the claims file includes documentation of requests made, responses received, and a formal finding of a lack of information to corroborate the stressor involving the jeep incident, it does not appear that such attempts were made with regard to the Veteran's reported stressors of witnessing and putting out a truck fire in Fall 1970 and shortly thereafter, being held at gunpoint by Korean guards.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, the AOJ should follow all necessary procedures to attempt to verify the reported stressors, to include submission of summaries of these events to the Joint Services Records Research Center (JSRRC), as directed in the November 2012 remand.

The Veteran contends that service connection for diabetes mellitus, type II, and neuropathy of the bilateral lower extremities is warranted on a presumptive basis due to herbicide exposure.  He asserts that, during his service in South Korea between May 1969 to January 1971, he was exposed to tactical herbicides, including Agent Orange, through swimming and showering in water from a tributary of the Han river that ran through the middle of his unit's post and by way of his duties as a radio relay and carrier team member and chief that took him into the Korean Demilitarization Zone (DMZ).

Effective February 24, 2011, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv); see also 76 Fed. Reg. 4,245 -47 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the Veteran's current appeal.

Service personnel records confirm that while stationed in Korea, the Veteran was assigned to Company B, 51st Signal Battalion.  The Veteran's unit is not among those listed by the DOD as definitely stationed along the DMZ in or near an area in which herbicides are known to have been applied during that period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  However, the Board finds that further development is warranted to determine whether the Veteran's unit operated "in or near" such portion(s) of the Korean DMZ sometime between April 1 1968 and August 31, 1971.

The Veteran has consistently reported that while stationed in Korea, he was assigned to the 51st Signal Battalion, with a primary mission to provide communications support for the I Corps, Artillery, and perform radio relay testing in which he would go to specific locations, to include those within the DMZ, in order to ensure communication capabilities in case of invasion.  This suggests that he may have been in the same vicinity as one or more of the units listed in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.

Therefore, on remand, the AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) and/or any other appropriate records repository in order to determine the locations of the Veteran's unit in Korea, to include whether the unit was stationed in or near the Korean DMZ in an area in which herbicides are known to have been applied, whether members of the unit took part in assignments within the such areas of the Korean DMZ, and whether the unit directly supported any of the units listed in the M21-1MR as having been stationed along the Korean DMZ in such an area.

Finally, as the Board is remanding for further development, the AOJ should make efforts to obtain any updated records of VA treatment that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from May 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Review the file and prepare a summary of the Veteran's claimed stressors that have not yet been referred to the Joint Services Records Research Center for attempted corroboration, to specifically include his assertions that in approximately Fall 1970, he and his small team helped put out a fire on a Korean truck, and a short time later, were held at gunpoint by non-enemy Korean soldiers/guards when the Veteran and his team were returning to their compound after dinner in a nearby village.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed relevant, should be sent to JSRRC for research for any information that might corroborate these alleged stressors.  

3.  Contact the JSRRC or any other appropriate records repository and request information as to whether the Veteran's unit of assignment while in Korea, B Company, 51st Signal Battalion (C), was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied."  See 38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011).  JSSRC should determine whether the Veteran's unit was in direct support of any of the units designated by the M21-1MR as having been in or near the Korean DMZ in an area in which herbicides are known to have been applied.  The Veteran has consistently reported that while stationed in Korea, he was assigned to the 51st Signal Battalion, with a primary mission to provide communications support for the I Corps, Artillery, and that he would perform radio relay testing in which he would go to specific locations, to include those within the DMZ, to set up antenna and conduct "test shots."  If no records are available from the JSRRC or any other appropriate records repository that is contacted, a negative response to that effect is required and should be clearly documented in the claims file.

4.  After completing the above, and conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.


[CONTINUED ON NEXT PAGE]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




